Judgment, Supreme Court, New York County (John A.K. Bradley, J.), *380rendered October 1, 1990, convicting defendant, after a jury trial, of assault in the first degree and reckless endangerment in the first degree, and sentencing him to concurrent terms of 4 to 12 years and 2 to 6 years, respectively, unanimously affirmed.
We find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490), which overwhelmingly showed that after a violent altercation between the victim and defendant’s companions, defendant ran the victim over with a car, backed up over him, and then ran him over a third time. The jury understandably rejected defendant’s incredible claim that this was entirely accidental.
Defendant’s challenges to the prosecutor’s summation are entirely unpreserved and we decline to review them in the interest of justice.
Defendant’s presence at the inquiry of a sworn juror who had announced that she had formed an unchangeable opinion that defendant was guilty, and which culminated in her replacement at defense counsel’s request, was not "substantially and meaningfully related to the ability to defend” (People v Favor, 82 NY2d 254, 264; see also, People v Mullen, 44 NY2d 1), and therefore not required. Concur—Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.